—Judgment, Supreme Court, New York County (Laura Ward, J.), rendered February 28, 2002, convicting defendant, upon his plea of guilty, of criminal possession of a controlled substance in the fifth degree, and sentencing him, as a second felony offender, to a term of 2 to 4 years, unanimously affirmed.
Defendant’s sentencing was not unreasonably delayed (see People v Drake, 61 NY2d 359 [1984]). Since defendant absconded, his argument that the People exercised inadequate diligence is unavailing (see People v Reyes, 214 AD2d 233 [1995], lv denied 87 NY2d 850 [1995]), especially since the delay was exacerbated by defendant’s use of assumed names (see e.g. People v McQuilken, 249 AD2d 35 [1998], lv denied 92 NY2d 901 [1998]). Concur — Nardelli, J.P., Tom, Rosenberger and Gonzalez, JJ.